Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 30, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154814(60)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 154814
  v                                                                 COA: 327491
                                                                    Wayne CC: 14-004600-FH
  DARRELL WILDER, a/k/a DARRELL JOHN
  WILDER, a/k/a DARRELL J. WILDER,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing its supplement brief to August 4, 2017, is GRANTED. The same extension is
  given to defendant-appellant to file his supplemental brief.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 30, 2017
                                                                               Clerk